DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered. Claims 20-25, 27, 28, 31-39 and 44-46 are currently pending in the application. An action follows below:

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Kevin Ross Davis, applicant’s representative with Reg. No. 64,667, on 07/13/2022.
The application has been amended as follows: 
In the claims:
	Claim 20:	Replace “only in response to” in line 25 with -- in response to only --.
Claim 31:	Replace “mode.” in last line with
			--   mode,
the function includes a chronograph function of the electronic module,
when changing from the first operating mode to the second operating mode in response to the detection of the at least the determined number of simultaneously activated areas, the electronic module is programmed to activate the chronograph function in response to only the detection of the at least the determined number of simultaneously activated areas, and
the second operating mode is an operating mode in which the chronograph function is functionally active and drawing power.   --

Claim 44:	Replace “only in response to” in line 28 with -- in response to only --.
Claim 46:	Cancelled.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 20-25, 27, 28, 31-39 and 44-45 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a portable object capable of providing a simple operation for changing from a first operating mode, in which the chronograph function is inactive, to a second operating mode, in which the chronograph function is functionally active and drawing power, in response to the detection of the simultaneous activation of the at least two touch pads/areas. Independent claim 20 identifies the uniquely distinct limitations, “when changing from the first operating mode to the second operating mode in response to the detection of the simultaneous activation of the at least two touch pads, the electronic module is programmed to activate the chronograph function only in response to the detection of the simultaneous activation of the at least two touch pads, and the second operating mode is an operating mode in which the chronograph function is functionally active and drawing power.” Independent claim 31, as amended above, identifies the uniquely distinct limitations, “when changing from the first operating mode to the second operating mode in response to the detection of the at least the determined number of simultaneously activated areas, the electronic module is programmed to activate the chronograph function in response to only the detection of the at least the determined number of simultaneously activated areas, and the second operating mode is an operating mode in which the chronograph function is functionally active and drawing power.” Independent claim 44 identifies the uniquely distinct limitations, “when changing from the first operating mode to the second operating mode, in which the chronograph function is functionally active and drawing power, in response to the detection of the predetermined number of the touch pads being simultaneously activated, the electronic module is programmed to activate the chronograph function only in response to only the detection of the predetermined number of the touch pads being simultaneously activated.” The closest prior arts, all discussed in the previous Office action dated 04/20/2022, either singularly or in combination, fail to anticipate or render obvious the above underlined limitations arranged to operate in combination with all of the other claimed limitations particularly recited by these claims. 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30M-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626